DETAILED ACTION
Responsive to the preliminary amendment filed June 3, 2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poeppel et al (US 2018/0178741).
As per claim 1, Poeppel et al teach a method comprising: 
determining an operational mode of a vehicle based on data accumulated from at least one vehicle information system associated with the vehicle (see at least paragraphs [0053-0054]; determining that the vehicle is parked and awaiting to provide service); 
selecting one of a plurality of power consumption profiles for the vehicle based on the determined operational mode; and applying the selected one of the power consumption profiles to the vehicle (see at least paragraphs [0021, 0054, 0055]; lower power mode applied for power consumption while parked).  
As per claim 2, Poeppel et al teach monitoring the operational mode of the vehicle (see at least paragraph [0043]).  
As per claim 3, Poeppel et al teach detecting a change in the operational mode of the vehicle; subsequent to the detecting, determining a new operational mode of the vehicle; selecting a new one of the plurality of power consumption profiles based on the determined new operational mode; and applying the selected new one of the power consumption profiles to the vehicle (see at least paragraph [0017, 0056]; detecting a service request and returning to the first power mode). 
As per claim 4. Poeppel et al teach wherein the at least one vehicle information system comprises at least one of a sensor suite, an onboard computer, a mapping information system, a GPS system, a vehicle coordinator, a remote expert interface, and a remote system (see at least paragraph [0030]).  
As per claim 5, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises adjusting at least one of the vehicle's HVAC system and user interface (see at least paragraphs [0017, 0054]).  
As per claim 6, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises adjusting operation of an Autonomous Drive System Computer ("ADSC") of the vehicle (see at least paragraph [0026]).  
As per claim 7, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises adjusting operation of a wireless connection of the vehicle to a back office (see at least paragraph [0027]; communication system operates in low power consumption mode when parked).    
As per claim 8, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises placing a wireless connection of the vehicle to the back office into a sleep mode, powering off an Autonomous Drive System Computer ("ADSC") of the vehicle, and powering off an HVAC system and user interface of the vehicle (see at least paragraphs [0025-0027]).    
As per claim 9, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises powering off a wireless connection of the vehicle to the back office, powering off an Autonomous Drive System Computer ("ADSC") of the vehicle, and powering off an HVAC system and user interface of the vehicle (see at least paragraphs [0027-0028]).  
As per claim 10, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises powering on a wireless connection of the vehicle to the back office, powering off an Autonomous Drive System Computer ("ADSC") of the vehicle, and powering off an HVAC system and user interface of the vehicle (see at least paragraphs [0027-0028]).    
As per claim 11, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises powering on a wireless connection of the vehicle to the back office, powering on an Autonomous Drive System Computer ("ADSC") of the vehicle, and powering off an HVAC system and user interface of the vehicle (see at least paragraphs [0027-0028]).    
As per claim 12, Poeppel et al teach wherein the applying the selected one of the power consumption profiles comprises powering on a wireless connection of the vehicle to the back office, powering on an Autonomous Drive System Computer ("ADSC") of the vehicle, and powering on an HVAC system and user interface of the vehicle (see at least paragraphs [0027-0028, 0051, 0056]).  
As per claim 13, Poeppel et al teach wherein the selecting one of a plurality of power consumption profiles for the vehicle is further based on at least one additional factor comprising at least one of an environmental condition, a safety consideration, a geographic location, an intent of the vehicle, and an anticipated operational mode of the vehicle (see at least paragraphs [0019-0020]).  
Claims 14-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited in the attached Notice of Reference Cited form (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661